         Case 2:21-cv-04024-MSG Document 13 Filed 09/15/21 Page 1 of 1




DATE OF NOTICE: September 15, 2021


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
                                          :
ALICIA GEERLINGS, et al.,                 :                 CIVIL ACTION
                                          :
                  Plaintiffs,             :
                                          :
            v.                            :                 NO. 21-4024
                                          :
TREDYFFRIN/EASTTOWN                       :
SCHOOL DISTRICT,                          :
                                          :
                  Defendant.              :
__________________________________________:


                                           NOTICE


       A TELEPHONE CONFERENCE in the above-captioned case is scheduled for

Wednesday, September 15, 2021 at 2:30 p.m. The conference will be conducted via telephone

and held on the record. Counsel are directed to dial in as follows: (1) Call: 888-684-8852; (2)

Enter access code: 2187450#; (3) Press # to enter as a participant.



                                             FOR THE COURT:



                                             /s/ Sharon Lippi
                                             Sharon Lippi, Civil Deputy to
                                             Hon. Mitchell S. Goldberg
